

117 S484 IS: Moms Matter Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 484IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mrs. Gillibrand (for herself, Ms. Smith, Mrs. Shaheen, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish grant programs for maternal mental health equity and to grow and diversify the maternal mental and behavioral health care workforce.1.Short titleThis Act may be cited as the Moms Matter Act.2.Maternal mental health equity grant program(a)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, shall establish a program to award grants to eligible entities to address maternal mental health conditions and substance use disorders with respect to pregnant and postpartum individuals, with a focus on racial and ethnic minority groups.(b)ApplicationTo be eligible to receive a grant under this section an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may provide, including how such entity will use funds for activities described in subsection (d) that are culturally congruent.(c)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity that—(1)is, or will partner with, a community-based organization to address maternal mental health conditions and substance use disorders described in subsection (a);(2)is operating in an area with high rates of—(A)adverse maternal health outcomes; or(B)significant racial or ethnic disparities in maternal health outcomes; and(3)is operating in a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e).(d)Use of fundsAn eligible entity that receives a grant under this section shall use funds for the following:(1)Establishing or expanding maternity care programs to improve the integration of maternal health and behavioral health care services into primary care settings where pregnant individuals regularly receive health care services.(2)Establishing or expanding group prenatal care programs or postpartum care programs.(3)Expanding existing programs that improve maternal mental and behavioral health during the prenatal and postpartum periods, with a focus on individuals from racial and ethnic minority groups.(4)Providing services and support for pregnant and postpartum individuals with maternal mental health conditions and substance use disorders, including referrals to addiction treatment centers that offer evidence-based treatment options.(5)Addressing stigma associated with maternal mental health conditions and substance use disorders, with a focus on racial and ethnic minority groups.(6)Raising awareness of warning signs of maternal mental health conditions and substance use disorders, with a focus on pregnant and postpartum individuals from racial and ethnic minority groups.(7)Establishing or expanding programs to prevent suicide or self-harm among pregnant and postpartum individuals.(8)Offering evidence-aligned programs at freestanding birth centers that provide maternal mental and behavioral health care education, treatments, and services, and other services for individuals throughout the prenatal and postpartum period.(9)Establishing or expanding programs to provide education and training to maternity care providers with respect to—(A)identifying potential warning signs for maternal mental health conditions or substance use disorders in pregnant and postpartum individuals, with a focus on individuals from racial and ethnic minority groups; and(B)in the case where such providers identify such warning signs, offering referrals to mental and behavioral health care professionals.(10)Developing a website, or other source, that includes information on health care providers who treat maternal mental health conditions and substance use disorders.(11)Establishing or expanding programs in communities to improve coordination between maternity care providers and mental and behavioral health care providers who treat maternal mental health conditions and substance use disorders, including through the use of toll-free hotlines.(12)Carrying out other programs aligned with evidence-based practices for addressing maternal mental health conditions and substance use disorders for pregnant and postpartum individuals from racial and ethnic minority groups.(e)Reporting(1)Eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit annually to the Secretary, and make publicly available, a report on the activities conducted using funds received through a grant under this section. Such reports shall include quantitative and qualitative evaluations of such activities, including the experience of individuals who received health care through such grant.(2)SecretaryNot later than the end of fiscal year 2024, the Secretary shall submit to Congress a report that includes—(A)a summary of the reports received under paragraph (1);(B)an evaluation of the effectiveness of grants awarded under this section;(C) recommendations with respect to expanding coverage of evidence-based screenings and treatments for maternal mental health conditions and substance use disorders; and(D)recommendations with respect to ensuring activities described under subsection (d) continue after the end of a grant period.(f)DefinitionsIn this section: (1)Culturally congruentThe term culturally congruent, with respect to care or maternity care, means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders. (2)Eligible entityThe term eligible entity means—(A)a community-based organization serving pregnant and postpartum individuals, including such organizations serving individuals from racial and ethnic minority groups and other underserved populations;(B)a nonprofit or patient advocacy organization with expertise in maternal mental and behavioral health;(C)a maternity care provider;(D)a mental or behavioral health care provider who treats maternal mental health conditions or substance use disorders;(E)a State or local governmental entity, including a State or local public health department;(F)an Indian Tribe or Tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and(G)an Urban Indian organization (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).(3)Freestanding birth centerThe term freestanding birth center has the meaning given that term under section 1905(l) of the Social Security Act (42 U.S.C. 1396d(1)). (4)Maternity care providerThe term maternity care provider means a health care provider who—(A)is a physician, physician assistant, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and(B)has a focus on maternal or perinatal health. (5)Postpartum and postpartum periodThe terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy of an individual. (6)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u–6(g)(1)). (7)SecretaryThe term Secretary means the Secretary of Health and Human Services.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2025.3.Grants to grow and diversify the maternal mental and behavioral health care workforceTitle VII of the Public Health Service Act is amended by inserting after section 757 of such Act (42 U.S.C. 294f) the following new section:758.Maternal mental and behavioral health care workforce grants(a)In generalThe Secretary may award grants to entities to establish or expand programs described in subsection (b) to grow and diversify the maternal mental and behavioral health care workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the maternal mental and behavioral health care workforce by—(1)establishing schools or programs that provide education and training to individuals seeking appropriate licensing or certification as mental or behavioral health care providers who will specialize in maternal mental health conditions or substance use disorders; or(2)expanding the capacity of existing schools or programs described in paragraph (1), for the purposes of increasing the number of students enrolled in such schools or programs, including by awarding scholarships for students.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any entity that—(1)has demonstrated a commitment to recruiting and retaining students and faculty from racial and ethnic minority groups;(2)has developed a strategy to recruit and retain a diverse pool of students into the maternal mental or behavioral health care workforce program or school supported by funds received through the grant, particularly from racial and ethnic minority groups and other underserved populations;(3)has developed a strategy to recruit and retain students who plan to practice in a health professional shortage area designated under section 332;(4)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes, to the extent practicable; and(5)includes in the standard curriculum for all students within the maternal mental or behavioral health care workforce program or school a bias, racism, or discrimination training program that includes training on implicit bias and racism.(d)ReportingAs a condition on receipt of a grant under this section for a maternal mental or behavioral health care workforce program or school, an entity shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including—(1)the number and demographics of students participating in the program or school;(2)the extent to which students in the program or school are entering careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available; and(3)whether the program or school has included in the standard curriculum for all students a bias, racism, or discrimination training program that includes training on implicit bias and racism, and if so the effectiveness of such training program.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to entities seeking or receiving a grant under this section on the development, use, evaluation, and post-grant period sustainability of the maternal mental or behavioral health care workforce programs or schools proposed to be, or being, established or expanded through the grant.(h)Report by the secretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting students from racial and ethnic minority groups and other underserved populations;(2)increasing the number of mental or behavioral health care providers specializing in maternal mental health conditions or substance use disorders from racial and ethnic minority groups and other underserved populations;(3)increasing the number of mental or behavioral health care providers specializing in maternal mental health conditions or substance use disorders working in health professional shortage areas designated under section 332; and(4)increasing the number of mental or behavioral health care providers specializing in maternal mental health conditions or substance use disorders working in areas with significant racial and ethnic disparities in maternal health outcomes, to the extent such data are available.(i)DefinitionsIn this section:(1)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1).(2)Mental or behavioral health care providerThe term mental or behavioral health care provider refers to a health care provider in the field of mental and behavioral health, including substance use disorders, acting in accordance with State law.(j)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026..